Case 3:19-cr-30139-NJR Document 4 Filed 10/24/19 Page1lofi Page ID #10
UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

United States of America
Plaintiff(s)
V. Case Number: 19-30139-NJR

Leonard Johnson, a/k/a Leonard C. Johnson, III
Defendant(s)

 

SUMMONS IN A CRIMINAL CASE

YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

Indictment C] Superseding Indictment (| Information [] Superseding Information C] Complaint

C1] Probation Violation Petition [J Supervised Release Violation Petition [_] Violation Notice [_] Order of Court

 

U. S. Courthouse
Place: 750 Missouri Avenue Courtroom No.: 5
East St. Louis, IL 62201

Before:

 

Magistrate Judge Mark A. Beatty Date and Time: 11/14/2019 at 11:00 a.m.

 

This offense is briefly described as follows:
Count | — False Statement to the Federal Southern Illinois Public Corruption Task Force — 18:1001(2)

Count 2 — Aiding and Abetting Embezzlement from the Leslie Bates Neighborhood House, and Organization that Received
Federal Funds — 18:666(a)(1)(A) and Title 18:2

pred n ewe n cee nn nen e eee een ee ee nn mee tee ee ee ee ee eee ee See eee ce ens So a ee See ee Se eee Bees ere t rer rset ess stress eens ne senate 1

‘DEFENDANT IS REQUIRED TO REPORT TO THE UNITED STATES PROBATION OFFICE, Choose an item.,
‘TWO HOURS PRIOR TO COURT APPEARANCE.

Bee ee ee eee cee eee en ee ee wen Cee ee ee ee ee ee ees ees ee ee ee eee ete cee tere seers

Date: October 24, 2019

 

MARGARET M. ROBERTIE, Clerk of ae

Printed name and title

I declare under penalty of perjury that I have:

C] Executed and returned this summons C] Returned this summons unexecuted

Date:
Server's signature

Printed name and title
